I concur in the judgment and opinion because I think it is an accurate statement of the law as it is. It strikes me as odd, however, that a criminal defendant with a particularized need to have this information and a constitutional right to prepare an adequate defense has to prove it would have been of some use under Brady v. Maryland (1963), 373 U.S. 83, 83 S.Ct. 1194,10 L.Ed.2d 215. On the other hand, any person, even one with no interest in the case, is entitled to get the information under the statute, regardless of whether the information would be of any use, because of the public's right to know about public matters. Implicit in the enactment of R.C. 149.43 is the idea that it is for the individual, not the authorities, to decide what is material and relevant. The Supreme Court in State v.Johnston (1988), 39 Ohio St.3d 48, 529 N.E.2d 898, and inState v. Jackson (1991), 57 Ohio St.3d 29, 565 N.E.2d 549, uses the standard of a probability sufficient to undermine confidence in the outcome. It appears that the legislature has enacted R.C.149.43 on the grounds that when public officials withhold information on any matter *Page 555 
not specifically exempted, it always undermines our confidence in the outcome.